                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                      5:18-cv-484-BO

 Epic Games, Inc.,                                 )
               Plaintiff,                          )
                                                   )
                 v.                                )   NOTICE DIRECTING PLAINTIFF TO
                                                   ) PROCEED AFTER FAILURE TO ANSWER
 Brandon Lucas,                                    )
              Defendant.                           )
                                                   )



       The docket in this action indicates that defendant Brandon Lucas has not filed responsive

pleadings or motions within the appropriate time periods. Please proceed in accordance with Rule

55(a) of the Federal Rules of Civil Procedure and Local Civil Rule 55.1 to obtain an entry of

default. If no steps are taken within 21 days of receipt of this notice, the court will require you to

show cause why this action should not be dismissed as to defendant Brandon Lucas for failure to

prosecute.

       This the 6th day of February, 2019.


                                               /s/ Peter A. Moore, Jr.
                                               Clerk of Court




             Case 5:18-cv-00484-BO Document 24 Filed 02/06/19 Page 1 of 1
